IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44525

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 414
                                                )
       Plaintiff-Respondent,                    )   Filed: March 22, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JASON MICHAEL McKAIN,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of three years, for enticing a child on the Internet, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       Jason Michael McKain was convicted of enticing a child on the Internet, Idaho Code
§ 18-1509A. The district court imposed a unified sentence of fifteen years, with a minimum
period of confinement of five years, suspended the sentence and placed McKain on probation for
fifteen years. McKain appealed the length of his probation, but this Court found no abuse of
discretion.   State v. McKain, Docket No. 34506 (Ct. App. June 2, 2008) (unpublished).
Subsequently, McKain admitted to violating several terms of his probation, and the district court
consequently revoked probation and ordered execution of the sentence, but reduced the



                                                1
determinate term to three years. McKain appeals, contending that the district court erred in
failing to retain jurisdiction.
        The primary purpose of the retained jurisdiction program is to enable the trial court to
obtain additional information regarding the defendant’s rehabilitative potential and suitability for
probation, and probation is the ultimate objective of a defendant who is on retained jurisdiction.
State v. Chapel, 107 Idaho 193, 687 P.2d 583 (Ct. App. 1984); State v. Toohill, 103 Idaho 565,
567, 650 P.2d 707, 709 (Ct. App. 1982). There can be no abuse of discretion in a trial court’s
refusal to retain jurisdiction if the court already has sufficient information upon which to
conclude that the defendant is not a suitable candidate for probation. State v. Beebe, 113 Idaho
977, 979, 751 P.2d 673, 675 (Ct. App. 1988); Toohill, 103 Idaho at 567, 650 P.2d at 709. Based
upon the information that was before the district court at the time of sentencing, we hold that the
district court did not abuse its discretion when it declined to retain jurisdiction in this case.
        Therefore, McKain’s judgment of conviction and sentence are affirmed.




                                                   2